Citation Nr: 1315064	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities based on an application submitted in May 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated November 1994, the RO denied the Veteran's claim of entitlement to a TDIU.  An appeal was initiated from that determination, and the matter came before the Board in August 1998, at which time it was remanded for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating decision dated August 2002, granted a total rating, effective August 15, 2000.  The Veteran filed a timely notice of disagreement with the effective date of the award.  In October 2005, the Board remanded the claim to ensure due process. By decision dated September 2006, the Board denied the Veteran's claim for a total rating prior to August 15, 2000.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2007, granted a Joint Motion for Remand.  In May 2008, the Board again denied the claim.  In a February 1, 2010, decision, the Court set aside the Board's May 2008 determination.  In November 2010 and March 2012, this matter was remanded for further development.  The case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its March 2012 remand, the Board noted that considerable evidence had been presented since the November 1994 rating decision.  Consequently, the Board stated that the RO/AMC should consider whether referral to VA's Director of C&P for extraschedular consideration from November 5, 1994 to August 15, 2000 is warranted.  Moreover, the Board specifically stated that "if the matter is not referred, the basis for that determination must be explained."  

Following the March 2012 remand, the RO/AMC did not refer the matter to the VA's Director of C&P.  The RO/AMC provided no explanation as to why they believed such referral was not was not warranted.  Thus, the March 2012 remand directives were not substantially complied with, necessitating corrective action.
Indeed, the United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the matter must be remanded once again.  However, to simplify matters, the Board will now simply order that the referral be accomplished, without any preliminary determination to be made by the RO/AMC.

Additionally, in its March 2013 supplemental statement of the case the RO cited evidence identifying both nonservice-connected and service-connected disabilities as the basis for his unemployability and denied the claim as not all of the cited disabilities are service-connected.  This analysis is flawed- as long as medical evidence indicates that the service-connected disabilities, considered alone, would be sufficient to preclude employment, then a TDIU award would be appropriate.  This should be taken into account when the matter is readjudicated.

Further, in a January 2012 correspondence, the Veteran stated that "I have had no contact with the DAV for a long time so please stop referring to them as my (POA?) contact with you.  I have been doing this work myself."  The RO/AMC should seek clarification from the Veteran regarding whether he wishes to revoke the representation of the DAV. 

Finally, it is observed that this case has been returned by the Court on two occasions.  The Board cannot and will not render a decision in this case until the RO/AMC has fully complied with the Board's instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran to clarify whether he wishes to revoke DAV's status as his POA.  

2.  Refer this matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for an opinion as to whether the record sufficiently indicates that from November 1994 to August 15, 2000, the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, without regard to any nonservice-connected disorders.  38 C.F.R. § 3.321(b)(1).  

3. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



